\<oOf-lt
                                ELECTRONIC RECORD




COA # 14-13-00725-CR                                          OFFENSE: Poss of a Controlled Substance


STYLE: Jason Michael Placide vThe State of Texas              COUNTY: Harris

                                                                                th
COA DISPOSITION: Affirmed                                     TRIAL COURT: 180"' District Court


DATE: September 25. 2014    Publish: No                       TC CASE #:1353416




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jason Michael Placide vThe State of Texas


CCA#


         A9PEJ l*AfT*S>             Petition       CCA Disposition:       1607-/4
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE: _

DATE:       0Zl?-5'/?0j5                           SIGNED:.                          PC:

JUDGE:         fijU                                PUBLISH:                          DNP:




                                                                                            MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                                     ELECTRONIC RECORD